12-4                                                                          BIA
         Chen v. Holder                                                        A099 928 261



                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 6th day of August, two thousand twelve.
 5
 6       PRESENT:
 7                JOSEPH M. MCLAUGHLIN,
 8                DEBRA ANN LIVINGSTON,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       WEN QING CHEN,
14                Petitioner,
15
16                        v.                                    12-4
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Yee Ling Poon, Robert Duk-Hwan Kim,
24                                     New York, New York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
27                                     Attorney General; Anthony C. Payne,
28                                     Senior Litigation Counsel; Margaret
29                                     Kuehne Taylor, Trial Attorney,
30                                     Office of Immigration Litigation,
31                                     Civil Division, United States
32                                     Department of Justice, Washington,
33                                     D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Wen Qing Chen, a native and citizen of the

 6   People’s Republic of China, seeks review of a December 6,

 7   2011, decision of the BIA denying her motion to reopen.      In

 8   re Wen Qing Chen, No. A099 928 261 (B.I.A. Dec. 6, 2011).

 9   We assume the parties’ familiarity with the underlying facts

10   and procedural history in this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.   See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006).   It is well established that the BIA may

14   deny an alien’s motion to reopen for failure to demonstrate

15   her prima facie eligibility for the underlying relief

16   sought.   See INS v. Abudu, 485 U.S. 94, 104-05 (1988).     To

17   establish eligibility for asylum, an applicant, like Chen,

18   who does not rely on past persecution must demonstrate an

19   objectively reasonable well-founded fear of future

20   persecution.   See Kyaw Zwar Tun v. INS, 445 F.3d 554, 564

21   (2d Cir. 2006); Ramsameachire v. Ashcroft, 357 F.3d 169, 178

22   (2d Cir. 2004); 8 U.S.C. § 1101(a)(42).   An asylum applicant

23   can demonstrate that a fear of future persecution is


                                   2
 1   objectively reasonable by either: (1) offering evidence that

 2   “she would be singled out individually for persecution”; or

 3   (2) “proving the existence of a pattern or practice in []

 4   her country of nationality of persecution of a group of

 5   persons similarly situated to the applicant.”   8 C.F.R.

 6   §§ 1208.13(b)(2), 1208.16(b)(2).

 7       Chen argues that she established a well-founded fear of

 8   future persecution based on her assertion that she would

 9   practice in an unregistered church in China and letters from

10   individuals in her native village and background evidence

11   indicating that members of unregistered churches are

12   persecuted in China.   However, the BIA reasonably declined

13   to consider her evidence to the extent that it pertained to

14   individuals who were not similarly situated to her --

15   including members of underground churches that were not

16   located in her native Fujian Province, pastors, human rights

17   and pro-democracy activists, lawyers, and artists.     See 8

18   C.F.R. § 1003.2(c)(1) (requiring that a motion to reopen be

19   based on new evidence material to the movant’s eligibility

20   for asylum); 8 C.F.R. §§ 1208.13(b)(2), 1208.16(b)(2)

21   (providing that, to establish an objective basis for a fear

22   of future persecution, evidence of a pattern or practice of


                                   3
 1   persecution must involve a group of persons “similarly

 2   situated to the applicant”).    To the extent that Chen’s

 3   evidence indicated that members of underground churches in

 4   Fujian Province were sometimes subject to beatings, arrest,

 5   and detention, the BIA reasonably found that, absent more

 6   detailed evidence, such treatment does not rise to the level

 7   of persecution.    See Mei Fun Wong v. Holder, 633 F.3d 64, 72

 8   (2d Cir. 2011); Beskovic v. Gonzales, 467 F.3d 223, 226 (2d

 9   Cir. 2006).

10       Accordingly, the BIA did not abuse its discretion when

11   it denied Chen’s motion based on her failure to demonstrate

12   her prima facie eligibility for relief.    See Jian Hui Shao,

13   546 F.3d at 168.

14       For the foregoing reasons, the petition for review is

15   DENIED.   As we have completed our review, any stay of

16   removal that the Court previously granted in this petition

17   is VACATED, and any pending motion for a stay of removal in

18   this petition is DISMISSED as moot.    Any pending request for

19   oral argument in this petition is DENIED in accordance with

20   Federal Rule of Appellate Procedure 34(a)(2), and Second

21   Circuit Local Rule 34.1(b).

22                                 FOR THE COURT:
23                                 Catherine O’Hagan Wolfe, Clerk
24
25




                                    4